United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    November 9, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11290
                         Summary Calendar


                       BYRON BERNARD DUPREE,

                                               Plaintiff-Appellant,

                              versus

               KWESI MFUME; NATIONAL ASSOCIATION FOR
                 THE ADVANCEMENT OF COLORED PEOPLE,

                                               Defendants-Appellees.


                   United States District Court
                for the Northern District of Texas
                         (3:03-CV-2240-L)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Byron Bernard Dupree, Texas inmate # 828005, moves pro se for

leave to proceed in forma pauperis (IFP) in his appeal of the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous.     Dupree’s

IFP motion is a challenge to the district court’s certification

that his appeal was not taken in good faith.    See Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).      In his complaint, Dupree

alleged that the National Association for the Advancement of

Colored People (NAACP) and its president, Kwesi Mfume, violated his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
civil rights by refusing to provide him with legal representation

to challenge his conviction and resulting incarceration on a drug

charge.

       This court reviews the dismissal of a complaint as frivolous

for abuse of discretion.       Taylor v. Johnson, 257 F.3d 470, 472 (5th

Cir. 2001).      A complaint is frivolous if it lacks “an arguable

basis in law or fact”.       Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999).       The district court did not err in dismissing Dupree’s

complaint.      Neither the NAACP, a private organization, nor Mfume,

a private citizen, is a state actor.         Rendell-Baker v. Kohn, 457
U.S. 830, 838 (1982); Yeager v. City of McGregor, 980 F.2d 337, 339

(5th Cir.), cert. denied, 510 U.S. 821 (1993).

       Dupree’s appeal lacks arguable merit, and the district court

did not err in finding it was not taken in good faith.          See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).                Accordingly,

Dupree’s motion for leave to proceed IFP on appeal is DENIED, and

his appeal is DISMISSED as frivolous.         See Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.          The dismissal of Dupree’s appeal as

frivolous counts as a “strike” for the purposes of 28 U.S.C.

§ 1915(g), as does the district court’s dismissal as frivolous of

his 42 U.S.C. § 1983 complaint.       See Adepegba v. Hammons, 103 F.3d
383,   387    (5th   Cir.   1996).   We   CAUTION   Dupree   that   once   he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in any

                                      2
facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).

          APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED




                                  3